Citation Nr: 0706904	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  01-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1982 to January 
1985.  The veteran died in November 1997.  The appellant is 
the custodian of the veteran's child, [redacted].   

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision.  In August 2001 
and May 2002, the Board remanded the case for further 
development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in November 1997.  The death certificate 
listed the immediate cause of death as acute edema of the 
lung and acute and chronic alcohol intoxication as a 
contributing condition to the immediate cause of death.  
However, the manner of death was pending investigation.  
Records from the RO show multiple attempts to uncover the 
outcome of the investigation.  Most recently, in a report 
dated in June 2005, an RO field examiner noted that she 
visited the police station and was unable to obtain a 
hardcopy of the police report as the police case number was 
not available.  Subsequently, in a November 2005 letter to 
the police department, the RO attempted to obtain the final 
investigation report for the veteran's death and listed the 
report and complaint numbers.  There was no response received 
to this request.  The RO also sent a notice to the appellant 
seeking her assistance in obtaining those records.  As the 
final investigation report is crucial to the appeal, the 
Board finds that another attempt to obtain this report should 
be undertaken, with the assistance of a field examiner if 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
appellant, the RO must obtain the final 
police investigation report in the 
veteran's death case.  All actions 
taken must be noted in the claims 
folder.  

2.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  All applicable laws and 
regulations should be considered. If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


